Citation Nr: 1100857	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  07-13 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU 
rating).  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

J Fussell




INTRODUCTION

The Veteran served on active duty from January 1951 to December 
1952.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a December 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  Jurisdiction over the case was subsequently 
transferred to the RO in Boston, Massachusetts.  

The Veteran was scheduled for a Board hearing at the RO in March 
2009, but failed to appear for the hearing without explanation.  
He has not requested that the hearing be rescheduled. 
Accordingly, his request for a Board hearing is considered 
withdrawn.  

In May 2009, this case was remanded for additional evidentiary 
development, particularly with respect to a claim for service 
connection for a low back disorder.  

Following a July 2009 VA examination , an August 2009 rating 
decision granted service connection for degenerative disc disease 
(DDD) of the lumbar spine, which was assigned an initial 20 
percent disability rating,  and for sciatica of the left and 
right lower extremities, with each being assigned initial 10 
percent disability ratings.  The Veteran's only other service-
connected disorder is hemorrhoids, assigned a noncompensable 
disability rating.  

The case was returned to the Board for further appellate action 
and was remanded in November 2009 to obtain an opinion as to 
whether the service-connected disabilities of the low back and 
lower extremities were sufficient to render the Veteran unable to 
obtain or maintain substantially gainful employment. 

Following a December 2009 addendum to the report of the July 2009 
VA examination report, the case was again remanded in March 2010 
for compliance with the directive of the November 2009 Board 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case 
has now been returned for appellate consideration. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are DDD of the 
lumbar spine, rated 20 percent disability; sciatica of the left 
lower extremity, rated 10 percent disabling; sciatica of the 
right lower extremity, rated 10 percent disabling; and 
hemorrhoids, assigned a noncompensable disability rating.  These 
result in a combined disability rating of 40 percent.  

2.  The Veteran has one year of high school education and limited 
work experience in a strenuous occupation in which he engaged 
after service for 47 years. 

3.  The Veteran's service connected disabilities, alone, do not 
preclude him from securing or following substantially gainful 
occupation.  


CONCLUSION OF LAW

The criteria for a TDIU rating are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.16(a) and (b) (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The VCAA amended VA's duties to notify and to assist a claimant 
in developing information and evidence necessary to substantiate 
a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 



Duty to Notify

When a complete or substantially complete application for 
benefits is received, VA will notify the claimant of: (1) any 
information and medical or lay evidence needed to substantiate 
the claim, and (2) what portion thereof VA will obtain, and (3) 
what portion the claimant is to provide (Type One, Type Two, and 
Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice was intended to be provided before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The Veteran was provided with pre-adjudication VCAA notice by 
letter, dated in August 2005.  He was informed of the evidence 
needed to substantiate the claim for a TDIU rating, i.e., 
evidence of the inability to obtain or maintain a substantially 
gainful occupation due to service-connected disabilities.  He was 
also notified that VA would obtain service records, VA records, 
and records from other Federal agencies, and that he could submit 
private medical records or authorize VA to obtaining private 
medical records on his behalf.  He was also notified of how 
disability ratings and effective dates were determined. 

As for content of the VCAA notice, the documents substantially 
comply with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice); and 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
five elements of a service connection claim), aff'd Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of the 
claim.  The Veteran declined to testify in support of his claim.  
The RO has obtained his service treatment records and VA 
treatment records.

The Veteran was afforded VA examinations for the claim for a TDIU 
rating.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

The Veteran is not in receipt, nor is there evidence that he ever 
applied for, Social Security Administration disability benefits;

The Veteran has not identified any additionally available 
evidence for consideration in his appeal.  As there is neither 
indication that he was unaware of what was needed for claim 
substantiation nor any indication of the existence of additional 
evidence for claim substantiation, the Board concludes that there 
has been full VCAA compliance.  

Background

The evidence of record includes a January 1953 report from 
private physician Dr. T indicating that the Veteran sought 
treatment of low back pain and that he reported having had since 
his military service.   

On a May 1953 VA examination, the Veteran was diagnosed with 
chronic low back strain.  He was working as a mechanic. 

A September 1953 statement from the Veteran's employer indicated 
that he had been employed since February of that year.  During 
his employment he had missed six weeks of work due to back 
problems.  

In an April 1992 VA Form 21-527, Income - Net Worth and 
Employment Statement, the Veteran reported having been self-
employed in linoleum and carpeting for 47 years.  He had last 
worked in January 1991.  He had one year of high school 
education.  He had no other education or training.  He had quit 
his self-employment on account of his physical condition.  He had 
been treated in the last 12 months for high blood pressure.  

Private clinical records in 1992 show that pulmonary function 
testing revealed obstruction of small airways.  A thallium 
exercise study was positive for ischemia.  Chest pain compatible 
with angina pectoris was elicited.  

On official orthopedic examination in June 1992 the Veteran 
complained of back pain which radiated down his left leg to his 
foot.  Sensation in the lower extremities was normal and deep 
tendon reflexes of the lower extremities were trace but 
symmetrical.  Lumbar spine X-rays were unremarkable.  

On VA cardiovascular examination in June 1992 the Veteran 
continued to complain of back pain which he dated back to his 
military service.  He indicated that he had retired from his job 
because of severe back pain associated with his lumbar disc 
disease.  The diagnoses were coronary artery disease, old 
myocardial infarction, exertional angina, coronary ischemia, and 
hypertensive cardiovascular disease.  

On VA general medical examination in June 1992 the Veteran 
reported having retired from the floor covering business one year 
ago.  He had been engaged in installing and selling rugs and all 
kinds of floor coverings for most of his life.  He complained of 
hypertension, two crushed discs, muscle cramps, and impaired 
hearing.  He had no regular medical follow-up for his 
hypertension.  His back pain radiated down both legs, for which 
he had been treated by a chiropractor.  It was commented that his 
absence of left ankle jerk corroborated his complaint of disc 
problems.   

An October 1992 rating decision granted entitlement to VA pension 
benefits.  

Private records from Dr. H from April 2005 to August 2005 
indicate that the Veteran continued to seek treatment for a dull 
ache in his low back

On VA examination in July 2009 it was reported that the Veteran 
had been completely retired for many years and now had daily pain 
and stiffness of his low back with radiation of pain into his 
lower extremities.  The claim file was reviewed. He had 
longstanding experience with VA treatment for his low back and he 
had also seen various chiropractors.  His daily back pain had 
become increasingly severe over the years.  He described having 
had episodes of incapacitating back pain perhaps five or six 
times in the past 12 months.  He had not had surgery for his back 
pain but at times had had some relief with chiropractic 
treatment.  He had difficulty carrying out routine activities of 
daily living.  He could not walk more than one block before 
having to rest, and this could only be done with the use of a 
cane.  He reported that his back pain extended the entire length 
of both legs and was associated with numbness and tingling in the 
toes and plantar surfaces of both feet.  He stated that his 
sensory loss was possibly related to his longstanding diabetic 
neuropathy and he had urinary incontinence.  His only medication 
was Tylenol with codeine.

The Veteran described having great difficulty in arising from a 
sitting position to a fully upright posture and could only do so 
by forcibly pushing down upon an arm rest of a chair.  He was 
capable of bending forward while standing upright and, upon 
maximal effort, he could carry out full flexion but only in a 
very slow and gradual, as well as painful, manner.  It was noted 
that X-rays in 1953 had revealed slight narrowing of the L4-5 
interspace.  Recent X-rays in 2002 revealed nonspecific changes 
of DDD with the disc spaces being well preserved.  He also had 
other comorbidties, including hypertension with a history of a 
prior myocardial infarction, diabetes with bilateral neuropathy, 
a right nephrectomy, gastroesophageal reflux disease (GERD), and 
a total left hip replacement.  

On physical examination it was noted that the Veteran was 
extremely poorly conditioned, feeble, and could barely walk even 
with the use of a cane.  He was also partially deaf and had 
urinary incontinence.  He was mildly confused, with a poor memory 
of remote events.  While standing upright and walking, he 
tottered and had extremely poor balance, frequently seeking 
support from stationary objects.  He did not use a brace.  He had 
moderately severe forward thrust posture with complete flattening 
of the lumbar spine and moderate thoracic kyphosis.  While being 
supported to prevent him from falling, he could in a very slow 
and guarded manner carry out forward flexion to 80 degrees but 
had much greater difficulty in attempting to return to a terminal 
point of extension, which was minus 25 degrees from neutral.  He 
had only 15 degrees of right and left lateral bending.  There was 
no evidence of malalignment of the thoracolumbar spine.  He made 
an attempt but was unable to initiate rotation of his truck, upon 
a fixed pelvis.  He had tenderness throughout the entire lumbar 
region. He had a lack of pliability and suppleness on palpation 
of the paravertebral muscles on both sides of the mid-line.  
While seated, he complained of low back pain on passive straight 
leg raising on the right at 50 degrees and on the left at 60 
degrees. No muscle spasm or scoliosis could be detected.  He 
appeared to have fixed ankylosis at the level of thoracic 
kyphosis of 30 degrees from neutral.  He had absent pedal pulses 
and mild rubor of the feet.  He could not appreciate pinwheel 
sensitivity testing on the plantar surface of either foot but did 
appreciate deep pressure.  He had weakness of extension of both 
feet.  Reflexes were depressed to 1+ at the patellae but ankle 
reflexes could not be elicited, even with diversion and 
reinforcement.  

The diagnoses were severe multiple level DDD with bilateral 
sciatica, chronic lumbar spondylosis, diabetes with bilateral 
lower extremity neuropathy, hypertension with a history of remote 
myocardial infarct, and a history of right nephrectomy for kidney 
malignancy.  It was noted that range of motion testing of the 
thoracolumbar spine, in as far as feasible considering the 
generally feeble condition of the Veteran, was carried out 
repetitively three times and with complaints of increasing 
fatigue and pain with each sequential trial.   

An August 2009 rating decision granted service connection for 
lumbar DDD which was assigned an initial 20 percent disability 
rating.  Service connection was also granted for sciatica of the 
left lower extremity and for sciatica of the right lower 
extremity, and each was assigned an initial 10 percent disability 
rating.  

The Veteran's file was returned to the August 2009 examiner in 
December 2009.  The examiner stated the he had again reviewed the 
claim file and had determined that "with a reasonable degree of 
certainty that the Veteran with a low back problem and sciatic of 
the lower extremities is sufficient to render the veteran unable 
to obtain or maintain substantially gainful employment."  He 
stated that the rationale for this opinion was "based upon his 
advanced age, generally feeble medical condition, longstanding 
diabetic neuropathy, urinary incontinence, and difficulty even 
arising from bed in the morning.  The Veteran has clear physical 
evidence of limitation of motion of the thoracolumbar spine in 
addition to abnormal findings indicating peripheral neuropathy 
secondary to diabetes mellitus type 2."  It was further stated 
that "[t]his examiner has no difficulty in responding to the 
request [for an opinion] that the Veteran is now and in the 
future will be unable to obtain or maintain substantially gainful 
employment."  

The case was again referred for additional clarification and in 
April 2010 a different VA physician reported that "the 
condition/disability low back disability with sciatica is 
sufficient to render veteran [sic] unable to obtain or maintain 
substantially gainful employment."  

The case was referred yet again for additional clarification and 
in September 2010 the VA physician that rendered the April 2010 
opinion stated that due to the "[p]atient's low back problem and 
sciatica of the lower extremities [he] is unable to obtain and 
maintain substantially gainful employment."  It was stated that 
the rationale was that "this is a result of multiple factors as 
follows: advanced age (currently is 81 years old) he had diabetes 
and its complications [of] neuropathy, urinary incontinence, [as 
well as] cardiac disease."  It was noted that "[a]ll these 
condition [sic], in combination, make him unable to obtain and 
maintain substantially gainful employment." 



Law and Regulations

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected  disabilities: Provided That, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent or more.  For the above purpose of one 60 percent 
disability, or one 40 percent disability in combination, the 
following will be considered as one disability: (1) Disabilities 
of one or both upper extremities, or of one or both lower 
extremities, including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single accident, 
(3) disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, neuropsychiatric, 
(4) multiple injuries incurred in action, or (5) multiple 
disabilities incurred as a prisoner of war.  It is provided 
further that the existence or degree of nonservice-connected 
disabilities or previous unemployability status will be 
disregarded where the percentages referred to in this paragraph 
for the service-connected disability or disabilities are met and 
in the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Consideration 
shall be given in all claims to the nature of the employment and 
the reason for termination.  38 C.F.R. § 4.16(a) (2010).   

It is the established VA policy that all veterans who are unable 
to secure and follow a substantially gainful occupation by reason 
of service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b). 

Analysis

In this case, the Veteran does not meet the basic schedular 
eligibility requirements of 38 C.F.R. § 4.16(a).  That is, his 
service-connected disabilities are lumbar DDD, rated 20 percent 
disability; sciatica of the left lower extremity, rated 10 
percent disabling; sciatica of the right lower extremity, rated 
10 percent disabling; and hemorrhoids, assigned a noncompensable 
disability rating, and these result in a combined disability 
rating of only 40 percent.  

However, consideration must also be given to whether a TDIU 
rating is warranted on an extraschedular basis under 38 C.F.R. 
§ 4.16(b).  In Bowling v. Principi, 15 Vet. App. 1 (2002), the 
Court held that the Board could not assign an extraschedular TDIU 
rating in the first instance but was required to adjudicate 
whether the RO should refer the case for extraschedular 
consideration.  

In reaching the determination of employability, 38 C.F.R. § 4.19 
provides that a veteran's age may not be considered in determining 
whether he is employable.  However, 38 C.F.R. § 4.16(b) provides 
that a veteran's employment, history, education, vocational 
attainment, and other factors are for consideration in determining 
entitlement to a total rating.  

The Veteran's last employment was in 1991 and he has reported 
that his service-connected low back disability and bilateral 
sciatica played a role in his inability to continue employment.  

Thus, the question is not whether all of his service-connected 
and nonservice-connected disabilities, in combination and even 
when considered together with his advancing age, are sufficient 
to preclude obtaining and retaining substantially gainful 
employment; rather, the question is whether the service-connected 
disabilities alone cause that result and without regard to his 
advancing age.  

In this case there are multiple opinions addressing the question 
of the Veteran's employability.  

All three of the opinions in this case, i.e., in December 2009 
(which was based on the August 2009 examination), April 2010, and 
September 2010 (which clarified the April 2009 opinion), stated, 
initially, that the Veteran's service-connected low back 
disability and bilateral sciatica render him unemployable.  The 
opinions in December 2009 and September 2010 go on to explain 
that that rationale encompassed consideration of the Veteran's 
advanced age and the impact of multiple nonservice-connected 
disorders.  As explained, these are factors which may not be 
considered in arriving at a favorable determination that a 
Veteran is unable to obtain and retain substantially gainful 
employment.  Fairly interpreted, the opinions, while 
superficially indicating that only the service-connected 
disorders precluded obtaining and retaining substantially gainful 
employment, make it clear that it is only the combined effect of 
the service-connected and the nonservice-connected disorders that 
result in the Veteran's being unable to obtain and retain 
substantially gainful employment.  

While the Veteran's has a very limited education and similarly 
limited work experience, the Board must also note that despite 
his service-connected low back disability and bilateral sciatica, 
as well as hemorrhoids, he was able to maintain employment 
requiring strenuous physical labor and significant mobility for 
47 years after his military service.  More recent evidence 
indicates that he has a loss of balance and even some mental 
confusion which cannot be attributed to his service-connected 
disorders.  

In reaching this decision, it is the judgment of the Board that 
the preponderance of the evidence is against the claim and, thus, 
there is no doubt to be resolved in favor of the Veteran.  

Accordingly, a TDIU rating is not warranted. 


ORDER

Entitlement to a TDIU rating is denied.  



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


